
	
		I
		111th CONGRESS
		2d Session
		H. R. 5289
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Ms. Eshoo (for
			 herself and Mr. George Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to reduce lead in
		  drinking water, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Get the Lead Out Act.
		2.Reducing lead in
			 drinking water
			(a)In
			 generalSection 1417 of the
			 Safe Drinking Water Act (42 U.S.C. 300g–6) is amended—
				(1)by adding at the
			 end of subsection (a) the following:
					
						(4)ExemptionsThe
				prohibitions in paragraphs (1) and (3) shall not apply to—
							(A)pipes or pipe or
				plumbing fittings or fixtures, including backflow preventers, that are used
				exclusively for nonpotable services such as manufacturing, industrial
				processing, irrigation, outdoor watering, or any other uses where the water is
				not anticipated to be used for human consumption; or
							(B)toilets, bidets, urinals, fill valves,
				flushometer valves, tub fillers, shower valves, service saddles, or water
				distribution main gate valves that are 2 inches in diameter or
				larger.
							;
				and
				(2)by amending
			 subsection (d) to read as follows:
					
						(d)Definition of
				lead free
							(1)In
				generalFor the purposes of this section, the term lead
				free means—
								(A)not containing
				more than 0.2 percent lead when used with respect to solder and flux;
				and
								(B)not more than a
				weighted average of 0.25 percent when used with respect to the wetted surfaces
				of pipes and pipe and plumbing fittings and fixtures.
								(2)CalculationThe
				weighted average lead content of a pipe or pipe or plumbing fitting or fixture
				shall be calculated by using the following formula: For each wetted component,
				the percentage of lead in the component shall be multiplied by the ratio of the
				wetted surface area of that component to the total wetted surface area of the
				entire product to arrive at the weighted percentage of lead of the component.
				The weighted percentage of lead of each wetted component shall be added
				together and the sum of these weighted percentages shall constitute the
				weighted average lead content of the product. The lead content of the material
				used to produce wetted components shall be used to determine compliance with
				paragraph (1)(B). For lead content of materials that are provided as a range,
				the maximum content of the range shall be
				used.
							.
				(b)Effective
			 dateThe provisions of
			 subsections (a)(4) and (d) of section 1417 of the Safe Drinking Water Act, as
			 added by this section, apply beginning on January 1, 2012.
			
